Citation Nr: 1547693	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to January 1974 and from June 1974 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.

The appeal is remanded to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral pes planus.  His July 1973 entrance examination reveals that this disability preexisted his entrance into service as it was noted.  Thus, this is a case of service aggravation.  The Veteran contends that the in-service physical training and performance of his military occupational specialty (MOS) aggravated the disability beyond its natural progression.  Based on these allegations, as well as a December 1974 service treatment record that shows the Veteran injured his right foot, the Board finds that the low threshold of McLendon has been met and therefore VA has a duty to assist this Veteran in substantiating his claim by providing him a medical examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the RO did attempt to provide the Veteran a medical examination; however, the Veteran is incarcerated and was unable to attend due to the policy of his correctional institution.  The United States Court of Appeals for Veterans Claims (Court) has recognized that VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of their incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA lacks authority to compel a warden to release a veteran for examination).  The duty to assist does, however, require VA to tailor its assistance to meet the particular circumstances of confinement as such individuals are entitled to the same care and consideration given to other veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The RO must confer with prison authorities to determine whether the veteran may be escorted to a VA medical facility for examination or examined at the prison itself.  See VA's Adjudication Procedures Manual, M21, Part III, Subpart iv, 3.A.9.d.

As noted above, the Board acknowledges that the RO did confer with prison authorities in its attempt to have the Veteran escorted to a VA medical facility to be examined; however, the RO did not attempt to have the Veteran examined at the prison.  Accordingly, VA's duty to assist has not completely been met.  On remand, efforts should be made to examine the Veteran at the prison.  All efforts to provide the Veteran an examination must be documented in the claims file.  If state laws restrict VA's ability to provide an in-prison examination, a VA medical opinion regarding the etiology of the Veteran's pes planus should be obtained.  See VA's Adjudication Procedures Manual, M21, Part III, Subpart iv, 3.A.9.d.

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA foot examination by an appropriate medical professional, to include at the Veteran's correctional facility.  All efforts to schedule an examination and all interactions with prison personnel must be documented in the claims file.  

Alternatively, if state law restricts VA's ability to conduct an in-prison examination, obtain a VA medical opinion from a podiatrist.

The entire claims file must be reviewed.

The Veteran had preexisting pes planus when he entered active service.  The medical professional is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the preexisting pes planus increased in severity (beyond a mere flare-up) during active service.

If so, the examiner should also provide an opinion as to whether it is undebatable that any increase in severity was a result of the natural progression of the disease.  

Lastly, the medical professional is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current pes planus is related to the pes planus he had at entrance into service.

All pertinent evidence must be discussed in the rationale, include the Veteran's statements.  A complete rationale must be provided for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

